Order entered November 22, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-10-00038-CV

                             JAMES R. WHITAKER, Appellant

                                               V.

         MORONEY FARMS HOMEWONERS' ASSOCIATION, INC., Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-04349-07

                                           ORDER
       By letter dated March 12, 2019, we informed the parties that this appeal was

administratively reinstated and would be dismissed for want of prosecution or for failure to

respond to a Court order or notice from the Clerk of the Court unless any party, within ten days,

gave cause as to why it should not be dismissed. See TEX. R. APP. P. 42.3(b), (c). On March 21,

2019, appellant filed a response addressing the merits of his appeal but provided no explanation

for his delay in providing the Court with a copy of the bankruptcy order or any other proof that

this appeal may proceed.

       There has been no activity since appellant filed his March 21, 2019 response.

Accordingly, this appeal will be dismissed for want of prosecution or for failure to respond to a
Court order or notice from the Clerk of the Court unless any party, within TEN days of the date

of this order, gives cause explaining the delay in prosecuting this appeal. See id.

                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE